Hyman, O. J.
Plaintiff has moved to dismiss the appeal taken by defendant, because the appeal bond given by defendant was given in favor of “Homer College,” and not in favor of “ The President and Board of Trustees of Homer College.”
Homer College is the name given to plaintiff by the Legislature, in the caption of the act of its incorporation. See act entitled “An act to incorporate Homer College, in the Parish of Claiborne,” approved March 9th, 1855.
An appeal bond given in favor of appellee, and in conformity, in other respects, with Article 579 of the Code of Practice, is sufficient.
A slight alteration in the name of a corporation, in taking an appeal from a judgment in its favor — such an alteration as could not mislead' — would not be a cause for dismissing the appeal. C. C. 423. 12 La. R.
444. 19 La. E. 365. 2 An. 359.
Let the motion to dismiss be overruled.